EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Isabella Pang on 03/03/2021.

	In the Claims:
The application has been amended (claims 1, 8-10, and 17-19 amended) as follows:

1.	(Currently Amended) A nontransitory computer readable medium comprising instructions executable by a processor, the instructions being executable to perform a method, the method comprising:
receiving, from a recipient, a plurality of categories of availability statuses of the recipient, each of the categories of the plurality of categories being associated with a different availability status;	
receiving a plurality of categories of different contact groups of the recipient;
identifying, for each contact of a plurality of contacts, at least one contact group of the different contact groups, there being at least two contacts of the plurality of contacts belonging to at least two different contact groups;
recording a plurality of responses, each response providing instructions to a caller, each response being different from other responses of the plurality of responses;
receiving a plurality of rules for call handling, each of the plurality of rules being associated with at least one of the different availability statuses of the recipient and at least one of the different contact groups, a first rule of the plurality of rules indicating a first response of the plurality of responses for members of a first contact group of the different contract groups when the recipient is unavailable in at least a first availability status of the different availability statuses, a second rule of the plurality of rules indicating a second response of the plurality of 
receiving a current availability status of the recipient from a user interface, the current availability status being one of the plurality of categories of available statuses of the recipient;
receiving a telephone call from a first caller;
identifying a caller identifier of the first caller;
determining at least two contact groups of the first caller of the different contact groups, the first caller being a member of both of the at least two contact groups;
determining a prioritized contact group between the at least two contacts groups, a priority of each contact group of the different contact groups being set by the recipient;
identifying an applicable rule of the plurality of rules based on the prioritized contact group of the first caller, and the current availability status of the recipient;
when[[if]] the recipient is unavailable to the first caller based on the applicable rule, selecting the first response of the plurality of responses; and
presenting the first response to the first caller based on the applicable rule, the first response indicating a preference of how the recipient prefers for the first caller to communicate with the recipient.
2. 	(Original) The nontransitory computer readable medium of claim 1, wherein the different contact groups include a contact group of work contacts and a group of family contacts.
3. 	(Original) The nontransitory computer readable medium of claim 1, wherein the plurality of categories of availability statuses of the recipient include “busy,” “free,” and “unavailable.”
4. 	(Original) The nontransitory computer readable medium of claim 1, the method further comprising receiving a selection of the current availability status from the recipient.
5. 	(Cancelled) 

7. 	(Previously Presented) The nontransitory computer readable medium of claim 6, the method further comprising receiving a telephone call from a second caller;
identifying a caller identifier of the second caller;
determining a contact group of the second caller of the different contact groups, the contact group of the second caller being different from the contact group of the first caller;
identifying an applicable rule of the plurality of rules based on the contact group of the second caller and the current availability status of the recipient; and
passing the call from the second caller directly to the recipient based on the applicable rule of the plurality of rules based on the contact group of the second caller and the current availability status of the recipient.
8. 	(Currently Amended) The nontransitory computer readable medium of claim 7, the method further comprising:
receiving a telephone call from a third caller;
identifying a caller identifier of the third caller;
determining a contact group of the third caller of the different contact groups, the contact group of the third caller being different from the contact group of the first caller and the contact group of the second caller;
identifying an applicable rule of the plurality of rules based on the contact group of the third caller and the current availability status of the recipient; and
providing, based on the applicable rule of the plurality of rules based on the contact group of the third caller and the current availability status of the recipient, an interactive audio system requesting the third caller to indicate whether [[if]] their call is urgent, and when [[if]] the call is indicated as urgent, the call is then passed to the recipient, otherwise the call is passed 
9. 	(Currently Amended) The nontransitory computer readable medium of claim 7, the method further comprising:

	determining whether the time is available for the recipient based on [[if]] a recipient’s calendar 
	 to the recipient and providing an indication that the time is calendared to the first caller.
10. 	(Currently Amended) A method comprising:
receiving, from a recipient, a plurality of categories of availability statuses of the recipient, each of the categories of the plurality of categories being associated with a different availability status;	
receiving a plurality of categories of different contact groups of the recipient;
identifying, for each contact of a plurality of contacts, at least one contact group of the different contact groups, there being at least two contacts of the plurality of contacts belonging to at least two different contact groups;
recording a plurality of responses, each response providing instructions to a caller, each response being different from other responses of the plurality of responses;
receiving a plurality of rules for call handling, each of the plurality of rules being associated with at least one of the different availability statuses of the recipient and at least one of the different contact groups, a first rule of the plurality of rules indicating a first response of the plurality of responses for members of a first contact group of the different contract groups when the recipient is unavailable in at least a first availability status of the different availability statuses, a second rule of the plurality of rules indicating a second response of the plurality of responses for members of a second contact group of the different contract groups when the recipient is unavailable in at least a second availability status of the different availability statuses, the first and second responses being different from each other, there being at least two rules of the plurality of rules, each rule of the at least two rules being associated with different availability statuses of the plurality of availability statuses;
receiving a current availability status of the recipient from a user interface, the current availability status being one of the plurality of categories of available statuses of the recipient;

identifying a caller identifier of the first caller;
determining at least two contact groups of the first caller of the different contact groups, the first caller being a member of both of the at least two contact groups;
determining a prioritized contact group between the at least two contacts groups, a priority of each contact group of the different contact groups being set by the recipient;
identifying an applicable rule of the plurality of rules based on the prioritized contact group of the first caller, and the current availability status of the recipient;
when [[if]] the recipient is unavailable to the first caller based on the applicable rule, selecting the first response of the plurality of responses; and
presenting the first response to the first caller based on the applicable rule, the first response indicating a preference of how the recipient prefers for the first caller to communicate with the recipient.
11. 	(Previously Presented) The method of claim 10, wherein the different contact groups include a contact group of work contacts and a group of family contacts.
12. 	(Previously Presented) The method of claim 10, wherein the plurality of categories of availability statuses of the recipient include “busy,” “free,” and “unavailable.”
13. 	(Previously Presented) The method of claim 10, the method further comprising receiving a selection of the current availability status from the recipient.
14. 	(Cancelled) 
15. 	(Previously Presented) The method of claim 10, wherein one response of the plurality of responses does not give the first caller an opportunity leave a voicemail during the first caller’s call.
16. 	(Previously Presented) The method of claim 15, the method further comprising receiving a telephone call from a second caller;
identifying a caller identifier of the second caller;
determining a contact group of the second caller of the different contact groups, the contact group of the second caller being different from the contact group of the first caller;

passing the call from the second caller directly to the recipient based on the applicable rule of the plurality of rules based on the contact group of the second caller and the current availability status of the recipient.
17. 	(Currently Amended) The method of claim 16, the method further comprising:
receiving a telephone call from a third caller;
identifying a caller identifier of the third caller;
determining a contact group of the third caller of the different contact groups, the contact group of the third caller being different from the contact group of the first caller and the contact group of the second caller;
identifying an applicable rule of the plurality of rules based on the contact group of the third caller and the current availability status of the recipient; and
providing, based on the applicable rule of the plurality of rules based on the contact group of the third caller and the current availability status of the recipient, an interactive audio system requesting the third caller to indicate whether [[if]] their call is urgent, and when [[if]] the call is indicated as urgent, the call is then passed to the recipient, otherwise the call is passed 
18. 	(Currently Amended) The method of claim 16, the method further comprising:
	receiving, after the first response, from the first caller a time when the caller is available for a return call from the recipient;
	determining whether the time is available for the recipient based on [[if]] a recipient’s calendar
	
19. 	(Currently Amended) A system comprising:
	at least one processor; and
	memory, the memory including instructions to control the at least one processor to:

receive a plurality of categories of different contact groups of the recipient;
identify, for each contact of a plurality of contacts, at least one contact group of the different contact groups, there being at least two contacts of the plurality of contacts belonging to at least two different contact groups;
record a plurality of responses, each response providing instructions to a caller, each response being different from other responses of the plurality of responses;
receive a plurality of rules for call handling, each of the plurality of rules being associated with at least one of the different availability statuses of the recipient and at least one of the different contact groups, a first rule of the plurality of rules indicating a first response of the plurality of responses for members of a first contact group of the different contract groups when the recipient is unavailable in at least a first availability status of the different availability statuses, a second rule of the plurality of rules indicating a second response of the plurality of responses for members of a second contact group of the different contract groups when the recipient is unavailable in at least a second availability status of the different availability statuses, the first and second responses being different from each other, there being at least two rules of the plurality of rules, each rule of at least two rules being associated with different availability statuses of the plurality of availability statuses;
receive a current availability status of the recipient from a user interface, the current availability status being one of the plurality of categories of available statuses of the recipient;
receive a telephone call from a first caller;
identify a caller identifier of the first caller;
determine at least two contact groups of the first caller of the different contact groups, the first caller being a member of both of the at least two contact groups;
determine a prioritized contact group between the at least two contacts groups, a priority of each contact group of the different contact groups being set by the recipient;
identify an applicable rule of the plurality of rules based on the prioritized contact group of the first caller and the current availability status of the recipient;
when [[if]] the recipient is unavailable to the first caller based on the applicable rule, select the first response of the plurality of responses; and
present the first response to the first caller based on the applicable rule, the first response indicating a preference of how the recipient prefers for the first caller to communicate with the recipient.

/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652